Citation Nr: 1744517	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis to include as due to herbicide exposure and as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran indicated in the August 2013 substantive appeal that he wanted a travel Board hearing.  He withdrew his request for a hearing by written correspondence in April 2015.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).

In May 2015, following the promulgation of a prior final September 2008 Board decision, the Board reopened the Veteran's claim.  Thereafter, the Board remanded the issue for further development.  That development has been accomplished and the appeal is now ready for adjudication.


FINDING OF FACT

Multiple sclerosis did not manifest during active duty service or within seven years following separation thereof, and the persuasive medical evidence of record is against showing multiple sclerosis to be causally or etiologically related to military service or to service-connected PTSD.





CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active service, and is not related to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was afforded a new VA examination in October 2015.  Additionally an independent medical opinion was obtained in July 2016 and an addendum to that report was provided in August 2016.  Thereafter, an additional medical opinion was provided in March 2017 and an addendum to that finding was provided in May 2017.  

These examinations and opinions are found to comply with the mandates of the May 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the examination reports are adequate as it was predicated on a review of the claims file; contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles, address the Veteran's contentions; and provide an opinion as to the etiology of the Veteran's multiple sclerosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disability on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf. 

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for Multiple Sclerosis

The Veteran contends that his multiple sclerosis is related to service due to herbicide exposure, or, in the alternative, that his multiple sclerosis is due to his service-connected PTSD.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, multiple sclerosis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

As a chronic condition, multiple sclerosis shall be granted service connection, although not otherwise established as incurred in or aggravated by service, if manifested to a compensable degree within seven years after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e).  Multiple sclerosis is not amongst the diseases enumerated for this presumption.

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Factual Background

Service treatment records show no findings or diagnosis of multiple sclerosis during active service.  A November 1969 record includes the Veteran's complaints of right-sided throbbing headache since the night prior.  An April 1970 service treatment record demonstrates that the Veteran had a high temperature, sore throat, stiffness of arms and headache with weakness, congestion and a cough.  An impression of viral grippe syndrome was noted.  The Veteran's June 1970 physical examination for separation purposes contains no pertinent findings; neurological examination was reported as normal.  The Veteran is shown to have served in the Republic of Vietnam.

Post-service medical records demonstrate that the Veteran was first diagnosed with multiple sclerosis in June 1987.  

A January 1984 treatment record noted that the Veteran sought treatment for continued headaches since his appointment the week prior.  A CT scan revealed small ventricles but no other abnormalities.  It was noted that there was no family history of migraine and that the Veteran had not had headaches prior to this time.  The Veteran's treating physician, Dr. J.L., determined that in light of the Veteran's additional history and negative CAT scan it would appear that the Veteran's symptoms were best explained by cluster headache.

A June 1987 private treatment report noted that the Veteran had been involved in a motor vehicle accident three years earlier from which he developed pain in his lower back that radiated into his lower legs.  The report indicated further that in addition to the recent onset of back pain (described as frequent and almost continuous), the Veteran had also noticed intermittent numbness in the ulnar two digits of his left hand.  He described a tingling sensation down his back with extreme neck flexion, which the physician indicated was L'Hermitte's symptom.  

The Veteran also noted that in the past few months, both legs had given out on him, although he had not fallen.  In the past two weeks, the Veteran had noted occasional twitching in the right eye, not visible to anyone else.  He also had been unable to play softball, particularly making pitches and a decreased ability to make a fist.  The Veteran's physician stated that significantly, the Veteran developed right facial numbness in January 1984, which persisted about one month.  The physician indicated a number of the Veteran' symptoms were disturbing.  These included the presence of L'Hermitte's symptom, together with a decrease in sacral sensation and a possible change in sexual function.  According to the report, these symptoms seemed to indicate either a low grade cervical myelopathy or a demyelinating disease.  The prior history of the right facial numbness lasting one month, however, increased the suspicion for possible multiple sclerosis.

In a July 2000 opinion, a private physician Dr. J.G., a professor and chairman of the Department of Neurology at Temple University, stated "[D]ue to the long latency period that it takes for the development of multiple sclerosis, it is conceivable that the onset of multiple sclerosis could have occurred during his time of service in the Marine Corps."

The Veteran underwent a VA examination in September 2005.  The examiner indicated that he had reviewed the entire claims file and conducted a complete physical examination of the Veteran.  The diagnosis was multiple sclerosis, diagnosed 14 years after discharge from service.  In an addendum opinion provided in October 2005, he examiner stated, "[I]t is unlikely that the [multiple sclerosis] is due to service or manifested within 7 years after leaving service."  The examiner provided no rationale for so finding, and the examiner's findings will, therefore, not be afforded any probative weight in the analysis below.

In June 2008, the Veteran's private physician Dr. M.G. submitted an opinion in which he stated that the Veteran had history of multiple sclerosis for over 20 years.  He stated further "[t]here is a question of whether his multiple sclerosis could be related to possible exposures while serving."  Records from the Veteran's Social Security Administration (SSA) disability file reveal that the Veteran was awarded SSA benefits, for multiple sclerosis beginning in February 1992.  

In a June 2008 hearing before the Board, the Veteran's wife noted that the Veteran was diagnosed in 1987 and showed early signs of multiple sclerosis with cluster headaches in 1984.  She noted that the Veteran had seen Dr. J.G. for fourteen or fifteen years who stated that the Veteran suffered from headaches in the early 1980s.  She noted that Dr. J.G. was a neurologist and asked whether VA examiners had adequate expertise to have offered opinions on the Veteran's condition.  

In November 2010, the Veteran submitted an article from the New York Academy of Medicine entitled "Posttraumatic Stress Disorder and Physical Illness."  The Veteran additionally submitted an article from The New York Academy of Medicine entitled "Vietnam Veterans Who have Post-Traumatic Stress Disorder More Likely to Suffer from Autoimmune Disease."

The Veteran, through his representative, submitted an article from the National Post pertaining to a link between multiple sclerosis and PTSD in April 2010.  The Veteran's representative asserted that while the Veteran did not note symptoms of multiple sclerosis within the first seven years of service, the typical onset of the disease can be up to 20 years following separation from active duty and the Veteran was "obviously one of those exceptions."

In an April 2010 VA examination, the examining physician noted that it was unlikely that the Veteran's multiple sclerosis was related to posttraumatic stress disorder as there was no pathophysiologic relationship between the two conditions.

The Veteran was afforded a VA examination in October 2015 by Dr. G.B., a neurologist.  During his examination, the Veteran reported that he was diagnosed with multiple sclerosis in 1987.  The Veteran stated that his symptoms began in the 1970's.  The examiner stated that the Veteran has multiple sclerosis, diagnosed in 1987, and that he may have had symptoms since the 1970's.

A January 2016 addendum to that report included Dr. G.B.'s finding that the Veteran's multiple sclerosis is not likely to be related to the Veteran's active military service, and it is not related to the complaint of headache.  The examiner explained that headaches are an extremely common symptom which can occur independent of, and in association with, many medical conditions.  Dr. G.B. explained that headaches were not characteristic of multiple sclerosis, that the cause of multiple sclerosis is unknown, and there is no association with herbicide exposure.

An independent medical expert issued an opinion in July 2016 after a review of the claims file to include the articles submitted by the Veteran in support of his claim.  The examiner, stating that the Veteran was a credible witness and noting that the Veteran's lay statements in support of his claim had been considered in formulating an opinion, noted that the International Headache Society indicated that headaches are a common complaint and reason for patients seeking medical attention. 

The expert explained that primary headaches are those in which headache and their associated features are the disorder in itself, whereas secondary headaches are those caused by exogenous disorders.  The expert opined that it was less likely than not that the Veteran's multiple sclerosis was related to military service due to findings of an in-service headache in 1969 which lacked significant symptoms related to early signs of this central nervous system (CNS) demyelinating disease.  It was noted too that an April 1970 headache was found to be negative for CNS involvement and a June 1970 separation examination was negative for any complaint, diagnosis, treatment, injury and/or event related to headaches and/or neurological problems.  Therefore, the 1969 single headache event lacked significant objective, medically-based, clinical evidence to support the onset of this autoimmune disease of the CNS.  

Noting that the Veteran presented for treatment in January 1984 reporting no family history of migraine or headaches prior to that time, the expert found that it was at least as likely as not that symptoms began in 1984 despite the negative CAT scan findings and diagnosis of multiple sclerosis in 1987.  

The expert additionally noted that current medical literature was silent for a relationship between exposure to herbicides and multiple sclerosis.  The expert stated that the findings of the National Academy of Science and the Institute of Medicine were silent on an Agent Orange related multiple sclerosis, that current research and review process of the health effects in Vietnam Veterans and exposure to herbicides were also silent as to a relationship between Agent Orange exposure and multiple.  The expert found that it was therefore less likely than not that multiple sclerosis is related to caused by or aggravated by exposure to Agent Orange.  The expert concluded that it was less likely than not that the Veteran's claimed multiple sclerosis was related to and or aggravated by military service.  

An August 2016 addendum to this report added that articles provided in support of the Veteran's claim from the New York Academy of Medicine and National Post which spoke of a relationship between PTSD and multiple sclerosis were inadequate findings.  The examiner stated that meaningful clinical outcome demands reliable data retrieved based on controlled, often double blind, randomized clinical trials and studies on a large number of participants, which are published in a reputable, peer-review journal and that human subjects enrolled in a clinical study must be evaluated within the bounds of strict inclusion/exclusion criteria to decrease the possible confounding factors, misclassification and study bias while achieving statistical significance, relative measures of comparison in the frequency of disease and viable in outcome results.  The examiner stated that the department of Veterans Affairs research and clinical studies lack objective, medically-based, clinical evidence to support a nexus between and/or aggravation of multiple sclerosis in Veteran's with PTSD. Therefore, it was less likely than not that the Veteran's claimed multiple sclerosis is caused by and/or aggravated by the Veteran's service connected posttraumatic stress disorder.

The record was sent to an independent medical expert, Dr. B.F., a neurologist for an etiology opinion.  In a March 2017 report and a May 2017 addendum, Dr. B.F. found that the Veteran's multiple sclerosis was "absolutely unrelated to his active military service and any herbicide exposure."

Dr. B.F. stated that there was no scientific information to link herbicide exposure with multiple sclerosis, noting that the National Post is not an authoritative medical source and that the articles submitted by the Veteran regarding PTSD sufferers and autoimmune disease did not provide medically useful information which might change his findings.  Dr. B.F. stated that the first possible documented symptoms, right facial numbness, documented in January 1984, was likely related to the beginning symptoms of multiple sclerosis but was long after seven years after service.  Dr. B.F. stated that the Veteran's multiple sclerosis was "absolutely not caused or aggravated by PTSD.  It is totally unrelated."  The examiner explained that PTSD, depression and anxiety could make a patent's perception of his disease seem worse than it was, there was no causal link between the two.  

Analysis

Throughout the course of appeal, the Veteran has suggested many different ways in which his multiple sclerosis is related to his service.  The Veteran has suggested that he demonstrated in-service symptoms of multiple sclerosis, which demonstrates in-service incurrence of the disease.  He has asserted that his multiple sclerosis began within seven years of his service or that his multiple sclerosis is related to herbicide exposure.  Finally, he asserts that his multiple sclerosis is related to his service-connected PTSD.  The Board will consider each of the Veteran's assertions separately below.

i.  In-Service Incurrence of Multiple Sclerosis as Evidenced by Headaches

The Veteran asserts that his in-service headaches demonstrate that his multiple sclerosis began during service.  As noted above, service treatment records include one incident of a throbbing headache and complaints of a headache amongst other cold symptoms.  The Veteran is shown to have had a normal neurological examination at the time of discharge.

In support of the Veteran's claim is the July 2000 opinion, from Dr. J.G. who found that it was "conceivable" that the Veteran's multiple sclerosis began in service.  

Additionally supporting the Veteran's claims are the findings of the Veteran and his wife who assert that the Veteran's headaches were related to service.  

Weighing against the Veteran's claim that his in-service headaches demonstrated an incurrence of multiple sclerosis are the findings of the January 2016 VA examiner and the July and August 2016 findings of the independent medical examiner.  Neurologist Dr. G.B. found, following a review of the claims file, that multiple sclerosis was not related to the Veteran's in-service complaints of headache.  The examiner noted that headaches were extremely common and could occur independent of and in association with many medical conditions and that headaches were not characteristic of multiple sclerosis.  

Similarly, the 2016 independent medical expert cited the International Headache Society which indicated that headaches are a common complaint and reason for patients seeking medical attention.  The expert noted that the Veteran's headache complaints were not associated with any nervous system symptoms and that the Veteran's non-cold related headache, the headache reported in 1969 lacked significant objective, medically-based, clinical evidence to support the onset of this autoimmune disease of the central nervous system.  

When weighing the evidence in favor of the Veteran's claim that his in-service headaches demonstrate an in-service incurrence of multiple sclerosis against the evidence that weighs against his claim, the Board finds the evidence against the Veteran's claim more probative.

As noted above, while the Veteran and his wife are competent to described observed symptoms, they are not shown to possess the medical expertise to determine whether in-service headaches were evidence of multiple sclerosis.  

Lay evidence can be sufficient evidence to establish etiology where the description of symptoms supports a later diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, however, the findings of Dr. G.B., a neurologist, as well as the independent medical examiner clearly find that the in-service headaches did not support the later diagnosis of multiple sclerosis.  This is supported by a review of the evidence of record, medical studies and the service treatment records which do not a neurological disorder or headaches at the time of separation from service.  

The Board has considered the findings of Dr. J.G., a neurologist who is reported to have treated the Veteran for many years.  Dr. J.G. notes, however, merely that it is "conceivable" that the Veteran's headaches were related to later-diagnosed multiple sclerosis, due to the latency of the disease.  When weighed against the findings described above however, and due to the speculative nature of Dr. J.G.'s findings, the conclusions of the VA examiner and independent medical expert outweigh the findings in support of the Veteran's claims that his in-service headaches demonstrated an in-service incurrence of multiple sclerosis.  

ii.  Diagnosis of Multiple Sclerosis within Seven Years of Discharge

As noted above, service connection is granted where multiple sclerosis is manifested to a compensable degree within seven years after service.  Thus, for service connection to be warranted under this presumption, the evidence must demonstrate that the Veteran had multiple sclerosis in June 1977, seven years after his discharge.  

The earliest medical evidence of record pertaining to this claim indicates that the Veteran had right facial numbness and headache symptoms in 1984.  

In favor of the Veteran's claim are the findings of the October 2015 VA examination, in which the examiner noted that the Veteran was diagnosed with multiple sclerosis in 1987 and that he may have had had symptoms since the 1970s.  The Veteran has also testified that he experienced multiple sclerosis symptoms since the 1970s.  

Weighing against a finding that multiple sclerosis began within seven years of service are the findings of the July 2016 independent medical examiner who noted that the Veteran presented for treatment in January 1984 noting no headaches prior to that time, it was at least as likely as not that symptoms began in 1984.  Further the findings of neurologist Dr. B.F. that the Veteran's symptoms of right facial numbness, an initial sign of the Veteran's multiple sclerosis, occurred far later than seven years after service.

Having considered the evidence in favor of and against a finding that the Veteran's multiple sclerosis manifested to a compensable degree within seven years of his discharge from service, the Board finds that the evidence is against this theory of service connection.  

Here, the medical evidence shows a diagnosis of the disease first in 1987, seventeen years after the Veteran's discharge.  Further, while the October 2015 VA examiner states that the Veteran's multiple sclerosis symptoms may have begun in the 1970s, there is no evidence demonstrating when and to what extent such symptoms existed in the 1970s, if at all, and the earliest documented evidence of symptoms possibly related to multiple sclerosis are demonstrated in 1984, almost fourteen years after the Veteran's discharge.  The evidence does not demonstrate that the Veteran had multiple sclerosis to a compensable degree between June 1970 and June 1977.

Again, the Board notes the Veteran's claims that he had symptoms of multiple sclerosis in the 1970s.  However, the Veteran is not competent to relate his observed symptoms to multiple sclerosis as he is not shown to have the necessary medical expertise to do so.  Additionally, given the 1984 medical findings that the Veteran did not report prior symptoms as those found by the independent medical examiner to be related to multiple sclerosis, the evidence is against a finding of continuous symptoms since service. 

iii.  Multiple Sclerosis due to Herbicide Exposure

Due to the Veteran's service in the Republic of Vietnam during the Vietnam Era, exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307.  As noted above, because multiple sclerosis is not amongst the diseases presumed to be related to herbicides, in order to demonstrate service connection under this theory the evidence must demonstrate that it is as least as likely as not that the Veteran's multiple sclerosis is related to such exposure.

In support of such a finding is the June 2008 opinion from Dr. M.G. who states that "there is a question of whether his multiple sclerosis could be related to possible exposures while serving."  The Veteran also submitted articles in support of his claim.  

Weighing against this avenue of service connection are the findings of the January 2016 medical expert who found that there was no association between herbicide exposure and multiple sclerosis.  Further the independent medical expert, whose opinion is the most complete by far, found that the findings of the National Academy of Science and the Institute of Medicine were consistent with a finding that it was less likely than not that multiple sclerosis is related to caused by or aggravated by exposure to Agent Orange.  The independent medical expert also found that the articles submitted by the Veteran were not objective, medical-based clinical evidence studies.  Similarly, the March 2017 independent medical examiner, a neurologist, did not find the articles submitted by the Veteran probative.  Dr. B.F. found that there was no information to link herbicide exposure and multiple sclerosis.  

As noted above, the Veteran is not shown to possess the medical expertise to determine that his multiple sclerosis is related to exposure to herbicides.  Moreover, as pertaining to the evidence submitted by the Veteran in support of his claim, these articles were found to lack the necessary objectivity, as noted by the independent medical expert.  Further, medical articles or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).  Here, the only medical professional who suggests a relationship between herbicides and multiple sclerosis states only that there is a question as to whether such a relationship exists.  This finding is far too speculative to be afforded probative weight and the medical articles above are outweighed by the medical opinions against a finding of a relationship between herbicide exposure and multiple sclerosis.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

iv.  Multiple Sclerosis and PTSD

Finally, the Veteran argues that his multiple sclerosis is related to his service-connected PTSD.  Initially, as above, the Veteran is not shown to have the requisite medical expertise to relate his PTSD to his multiple sclerosis, thus a determination must be made based on weighing the medical evidence of record.

The Veteran's argument that his PTSD and multiple sclerosis are related rely largely upon articles submitted by the Veteran from the New York Academy of Medicine and the National Post.  

Weighing against the Veteran's claim is the finding of the April 2010 VA examiner that there was no pathophysiologic relationship between PTSD and multiple sclerosis and the findings of the independent medical expert who noted in the August 2016 addendum report that those articles were inadequate to show such a relationship and that VA research and clinical studies lacked objective, medically-based, clinical evidence to support a nexus between and/or aggravation of multiple sclerosis in veterans with PTSD and that therefore it was less likely than not that multiple sclerosis was caused or aggravated by posttraumatic stress disorder.  Further, the findings of Dr. B.F. which found absolutely no relationship between the Veteran's PTSD and multiple sclerosis weighs against the Veteran's assertions.

While the Veteran has submitted medical treatise which may show evidence between PTSD and multiple sclerosis in some individuals, the evidence of record does not show a relationship between the Veteran's multiple sclerosis and PTSD.  In contrast, the medical evidence is shown to weigh against such a finding.

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's multiple sclerosis was incurred in service or that it is related to his service-connected PTSD.  Accordingly, the Board finds that the criteria for service connection for multiple sclerosis are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Service connection for multiple sclerosis is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


